GRAVES, J.
variance. (concurring) — I concur in all of my brother’s opinion except paragraph three. In that I neither concur in the law announced nor the facts stated. I think the facts shown as to where these tables were found are at variance with the charge in the information, and therefore fatal to the judgment here. Nor do I agree that such a variance is cured by the statute named. I therefore not only agree that the judgment should be reversed for the reasons stated by the majority opinion, but for the additional reason suggested above.
Woodson, G. J., concurs in these views.